Citation Nr: 0002258	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Determination of a proper initial rating for a 
gastrointestinal disorder, currently assigned a zero-percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to March 
1978.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In April 1997, the Board 
initially remanded the case to the RO for additional 
development, and by a January 1998 decision, granted service 
connection for a gastrointestinal disorder.  In February 
1998, the RO effectuated the Board's January 1998 decision, 
and assigned a noncompensable evaluation for the veteran's 
gastrointestinal disorder, effective from October 6, 1994.  
The veteran now contends that the severity of his service-
connected gastrointestinal disorder warrants assignment of an 
initial compensable evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected gastrointestinal disorder 
is manifested by persistently recurrent epigastric distress 
with pyrosis (heartburn), and regurgitation, but it is not 
productive of substernal or arm or shoulder pain, nor is it 
manifested by considerable impairment of health, ulceration, 
or gastric lesions.  


CONCLUSION OF LAW

The criteria for assignment of an initial 10 percent 
evaluation for the veteran's gastrointestinal disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.114, Diagnostic Codes 7307, 
7346 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a well-grounded 
claim.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and transcripts of personal hearing testimony 
given before a Hearing Officer and before the undersigned 
Board Member at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

The record shows that the veteran complained of stomach 
problems which were incurred secondary to pain medication 
prescribed for his service-connected back disorder.  The 
report of a VA rating examination dated in October 1994 shows 
that the veteran reported taking 800 milligrams (mg) of 
Motrin, and complained that the medication resulted in 
stomach soreness and nausea.  The veteran indicated that he 
told his treating physicians of the problems he experienced 
due to the Motrin, and his medication was subsequently 
changed to Relafen.  On examination, the veteran complained 
of tenderness over the mid, right, and left lower abdomen.  
No irregularities were noted with respect to the liver, 
spleen, or kidneys.  No masses were palpable, and there was 
no muscle guarding or rigidity.  Bowel sounds were active, 
and no bruits or melena were noted.  The veteran was not 
found to be anemic, but reported vomiting almost every 
morning.  The examiner concluded with a diagnosis of a 
history of stomach pain, possibly gastritis; of a 
multifactorial etiology including the use of Motrin and 
alcohol and inadequate dietary habits.  

VA outpatient treatment records dated in June and August 1995 
show that the veteran complained of experiencing indigestion 
requiring excessive antacid use, which he indicated was 
progressively worsening.  In June 1995, the veteran denied 
experiencing any melena or vomiting, and was noted to be 
taking Tagamet.  The following August, he reported 
experiencing intermittent melena, the last occurrence of 
which was three weeks previously.  An abdominal ultrasound 
showed normal results.  The liver, spleen, gallbladder, 
common bile duct, kidneys, and pancreas were all normal.  In 
addition no biliary duct obstructions or dilation were found.  

In August 1995, the veteran and his wife appeared at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran testified that he suffered from a gastrointestinal 
disorder resulting from the pain medications prescribed for 
his service-connected back disorder.  He testified that upon 
seeing a neurosurgeon in Jackson, Mississippi in 1994, he 
used the restroom and observed that he was passing blood.  
The veteran indicated that he immediately went to an 
emergency room and was informed that his medication was 
causing the problem.  The veteran stated that upon being 
shown his prescribed medication, the attending physician 
threw that medication in the trash and gave him another 
prescription for other medication similar to Tagamet to clear 
up the stomach problem.  The veteran expressed his belief 
that the prescribed medication was causing an ulcer because 
of a burning sensation.  According to the veteran, his 
symptoms included a burning sensation in the stomach, passing 
blood, and hyperacidity.  In addition, he testified that he 
experienced difficulty in keeping solid food down, and that 
he experienced nausea before he was able to complete a full 
meal.  The veteran also conceded that he had never undergone 
an upper GI series examination, and that he had not actually 
been diagnosed with an ulcer.  

In May 1997, the veteran underwent an additional VA rating 
examination in which he complained of experiencing epigastric 
and substernal burning pain, particularly when lying down.  
The pain was relieved by Zantac but not by antacids.  In 
addition, the veteran reported waking at night with what he 
characterized as "sour material" in his throat.  He 
reported a past history of experiencing difficulty swallowing 
food, which had improved after an EGD examination some two or 
three years previously.  He also indicated that his stomach 
complaints were aggravated by spicy food.  On examination, 
the veteran was found to have what was characterized as a 
mild, very localized epigastric tenderness which the veteran 
indicated occurred on a daily basis.  No abdominal viscera or 
masses were felt.  The veteran was not found to be clinically 
anemic, and no periodic vomiting, recurrent hematemesis or 
melena were found.  The examiner concluded with a diagnosis 
of gastroesophageal reflux disorder.  He also commented that 
the veteran's anti-inflammatory and muscle relaxant 
medication required for his back clearly aggravated the 
reflux problem.  An upper GI series was also conducted, which 
revealed images of the esophagus, stomach, and proximal 
bowel.  The veteran demonstrated a normal swallowing 
mechanism without evidence of aspiration or penetration.  The 
esophagus was normal in size, position and contour, without 
evidence of obstructing or constricting lesions.  The veteran 
was found to have a moderate-sized sliding hiatal hernia.  
There was no evidence of gastroesophageal reflux or of distal 
esophagitis type changes.  The esophagus was generally found 
to be unremarkable without evidence of ulceration or mass 
lesion.  The esophagus was found to empty into a well-
distended duodenal bulb without any evidence of ulceration.  
The hiatal hernia was the only abnormality found.  

In June 1999, the veteran appeared at a personal hearing 
before the undersigned Board Member at the RO and testified 
that he experienced problems involving breaking out in 
sweats, hypergastritis, and vomiting upon eating food.  The 
veteran indicated that he experienced a thick phlegm-like 
substance in his throat regardless of what he ate, and that 
he experienced regular morning nausea.  He stated that the 
material he vomited was yellow and foamy, but while it burned 
his throat, it did not burn his mouth.  He stated that upon 
eating any sort of food, he would bloat and remain that way.  
He also expressed his opinion that hyperacidity caused gas.  
According to the veteran, his episodes of morning vomiting or 
indigestion would be preceded by sweating.  The veteran 
stated that he experienced occasional problems with diarrhea 
and would experience constipation upon eating cheese.  He 
indicated that he was seen once every three months on average 
for treatment for his gastrointestinal problems, and that his 
symptoms persisted despite changing his prescribed 
medications.  The veteran testified that his morning vomiting 
consisted of a foamy material, but that his weight remained 
constant.  He stated that he had experienced some rectal 
bleeding, and that he was unaware of the results of stool 
samples taken.  He further indicated that the vomiting and 
epigastric pain occurred on a daily basis.  The veteran 
stated that he had not been told that he was anemic, and he 
also claimed that he was unaware that he had a hiatal hernia.  

The Board has carefully evaluated the above-discussed 
evidence and concludes that, after resolving all reasonable 
doubt in favor of the veteran, assignment of an initial 10 
percent evaluation for his gastrointestinal disorder is 
appropriate, but that the preponderance of the evidence is 
against assignment of a higher rating under any relevant 
diagnostic code.  Regarding the veteran's gastrointestinal 
disorder, the Board observes that under the current Rating 
Schedule, there is no specific provision for that disorder.  
In situations in which the particular disability at issue is 
not listed under the Rating Schedule, such disability may be 
rated by analogy to a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical location and symptomatology, are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (1999); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7307 (1999), chronic 
hypertrophic gastritis with small nodular lesions and 
symptoms warrants assignment of a 10 percent disability 
evaluation.  A 30 percent evaluation is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas with 
symptoms.  Assignment of a 60 percent evaluation, the highest 
rating available under Diagnostic Code 7307, is contemplated 
upon a showing of chronic gastritis with severe hemorrhages, 
or large ulcerated or eroded areas.  Id.  

Applying the veteran's symptomatology to the evaluative 
criteria set forth under Diagnostic Code 7307, assignment of 
a compensable evaluation is not warranted.  The veteran is 
not objectively shown to manifest findings involving any sort 
of lesions, ulcerated areas, or hemorrhages.  The Board 
specifically notes that, while the disorder is symptomatic, 
there is no X-ray or other medical evidence of gastric 
lesions.  Accordingly, under that diagnostic code, the 
veteran's gastrointestinal condition would not warrant 
assignment of the minimum 10 percent evaluation. 

However, the Board finds that after considering the veteran's 
hearing testimony in addition to the objective clinical 
findings, and after resolving all reasonable doubt in his 
favor, his symptomatology warrants assignment of a 10 percent 
evaluation by rating it by analogy to Diagnostic Code 7346.  

The rating schedule provides that a hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, and productive of considerable impairment of 
health will be rated as 30 percent disabling.  A hiatal 
hernia with two or more of the symptoms for the 30 percent 
rating but of lesser severity will be rated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 7346. 
As noted, the veteran has not been shown, through the 
objective medical evidence, to experience more than mild 
tenderness in his abdominal region and episodes of melena or 
blood in his stools.  Further, it is unclear as to the extent 
to which the veteran's abdominal tenderness and other 
problems may be due to his nonservice-connected hiatal 
hernia, which he claimed to be unaware of.  He was not 
objectively noted to experience vomiting or diarrhea, but did 
indicate that he experienced such symptoms in his hearing 
testimony of June 1999.  In any event, the Board notes that 
the veteran's complaints of morning nausea have remained 
relatively consistent throughout the course of this appeal, 
and may be regarded as credible.  In fact, it is apparent 
that he has persistently recurrent epigastric distress with 
some pyrosis (heartburn), and regurgitation.  Accordingly, 
the Board finds that the evidence supports assignment of a 10 
percent evaluation under code 7346.

The Board has considered the representative's request to rate 
the veteran's gastrointestinal condition under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308 (1999), which contemplates 
evaluating symptoms consistent with postgastrectomy 
syndromes, a 20 percent evaluation is contemplated for mild, 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  However, as the veteran's service-connected 
gastrointestinal disorder has not necessitated surgery, it is 
the Board's judgment that the disability at issue is more 
closely analogous to chronic gastritis (Code 7307) or a 
hiatal hernia (Code 7346).   

The Board further finds that the objective medical evidence 
does not disclose an overall disability picture with symptoms 
to the degree of severity as reported by the veteran.  As 
noted above, the VA rating examination reports essentially 
showed his abdomen to be completely normal, aside from the 
nonservice-connected hiatal hernia, and showed his digestive 
functioning to be essentially normal.  Episodic vomiting or 
diarrhea were not indicated, and the only indication of 
melena was noted in an August 1995 treatment record.  While 
it is apparent that he has recurrent epigastric distress with 
some heartburn and regurgitation, there is no medical 
evidence of substernal or arm or shoulder pain, nor is there 
any indication of considerable impairment of health 
attributable to his gastrointestinal condition.  Therefore, 
the Board finds that the preponderance of the evidence is 
against assignment of an initial evaluation in excess of 10 
percent for the veteran's gastrointestinal disorder.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the evidence presented and the 
veteran's contentions, but finds that there has been no 
showing that the disability at issue here, a gastrointestinal 
disorder, has necessitated frequent hospitalization, or has, 
by itself, resulted in marked interference with employment, 
or otherwise renders impracticable the regular schedular 
standards.  In this regard, while the Board acknowledges that 
the veteran is currently unemployed, such unemployment is not 
shown to be the result of his service-connected 
gastrointestinal disorder.  The Board finds, therefore, that 
the evidence fails to show that the veteran is incapable of 
obtaining or retaining gainful employment as a result of his 
service-connected gastrointestinal disorder.  Therefore, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, an initial 10 percent evaluation 
for the veteran's gastrointestinal disorder is granted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

